DETAILED ACTION
	Claims 1-8, 10-19, and 21-31 are pending. Claims 1, 14, and 17 have been amended, claims 9 and 20 were previously canceled, and claims 225-31 have been added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities: Claim 10 recites “according to Claim 1, which comprises” but should instead recite “according to Claim 1, which additionally comprises”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-8, 11, 12, 28, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites “according to Claim 28”. However, a claim cannot depend on itself. The Examiner is interpreting claim 28 to be dependent on claim 27.
Claims 5, 7, 12, and 31 recite “alkenyl radical having 1 to 15 C atoms”. Claim 6 recites “alkenyl, alkoxyalkyl…radical having 1 to 12 C atoms”. Claim 8 recites “alkenyl…radical having 1-7 C atoms”. Claim 11 recites “alkoxyalkyl or alkenyl radical having 1-5 C atoms”. However, alkenyl and alkoxyalkyl radicals must have at least 2 carbon atoms.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 recites “according to Claim 1, wherein the medium comprises one or more compounds of the formulae O-1, O-3, O-4, O-6, O-7, O-10, O-11, O-12, O-14, O-15, O-16 and/or O-17” and Claim 23 recites “according to Claim 1, wherein the medium comprises compounds of the formula O-10, O-12, O16 and/or O-17, in an amount of 5-30% by weight”. However, claim 1 does not recite said compounds therefore claims 22 and 23 fail to include all the limitations of claim 1. The Examiner suggests canceling claims 22 and 23 and adding two new claims which depend on claim 31.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-19, and 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Klasen-Memmer (U.S. 2012/0305843) in view of Schmidt et al. (U.S. 7,018,685).
Klasen-Memmer et al. teaches a liquid crystalline medium comprising at least one compound of formula I [abstract] and liquid-crystalline medium additionally comprising a compound of the formula

    PNG
    media_image1.png
    199
    307
    media_image1.png
    Greyscale
 [0071] and preferably in total amounts of ≥5% by weight, in particular ≥10% by weight [0072] specifically, compound CC-3-V is used in the examples in amounts ranging from 27-45% [0271-0309] wherein the first compound is equivalent to formula CC-3-V of instant claim 1 within the claimed combined ranges of instant claims 23, 25, and 26, and the second and third compounds are equivalent to formula O-17 of instant claims 10, 22, 23, and 31 when R1 is an alkyl having 4 or 5 C atoms respectively and R2 is alkenyl having 2 C atoms. Klasen-Memmer also teaches preferred mixtures comprise one or more compounds selected from the group of the difluorodibenzochroman compounds of the formula BC, chromans of the formula CR, fluorinated phenanthrenes of the formulae PH-1 and PH-2, fluorinated dibenzofurans of the formula BF and preferably in amounts of 3 to 20% [0114-0117] (claim 13) wherein formula BF is the following:

    PNG
    media_image2.png
    118
    379
    media_image2.png
    Greyscale
[0114] wherein R1 and R2 preferably denote alkyl having 1-6 C atoms [0116] and [0052] and c is 0, 1 or 2 [0116]. When t is 1 it is equivalent to formula BF-1 of instant claim 12. When t is 0 it is equivalent to formula I of instant claim 1. Klasen-Memmer does not teach a specific example of a compound of formula I.
However, Schmidt et al. teaches in Example 20 compound 3-butoxy-4,6-difluoro-7-n-dibenzofuran [col 22 line 30] which can be used in a liquid crystal mixture [col 3 lines 33-35]. This is equivalent to formula I of instant claims 1 and 4, specifically formula I-2 of instant claim 2, more specifically formula I-2.18 of instant claim 3 when L1 and L2 are F. Schmidt et al. also teaches the compound of formula (I) is present in a liquid crystal mixture in an amount of 1 to 40% [col 7 lines 64-66] (claim 13). Schmidt et al. also teaches the above compound provides a favorable relationship of viscosity and clearing point, the compounds should be light- and UV-stable and also thermally stable to a high degree, they should also be suitable for realizing a high voltage holding ratio (VHR), and they should also be readily obtainable synthetically and therefore potentially inexpensive [col 3 lines 36-42]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composition of Klasen-Memmer to include a compound BF when t is 0 such as the compound in Example 20 from Schmidt in order to obtain a favorable relationship of viscosity and clearing point, the compounds should be light- and UV-stable and also thermally stable to a high degree, they should also be suitable for realizing a high voltage holding ratio (VHR), and they should also be readily obtainable synthetically and therefore potentially inexpensive. Klasen-Memmer also teaches the rotational viscosity γ1 at 20°C is preferably ≤165 mPas, in particular ≤140 mPas [0161] and in all of the example compositions comprising compound CC-3-V the rotational viscosity ranges from 58 to 91 mPas [0271-0309] which overlaps the instant claimed ranges of ≤ 101 mPas, specifically 64-101 mPas (claims 1 and 30). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The above is a composition, therefore the process of mixing said components is taught (claim 17).
With regard to claim 5, Klasen-Memmer teaches formula I is preferably selected from formulae I-1 to I1- [0032] wherein formula I-1 is the following:

    PNG
    media_image3.png
    111
    377
    media_image3.png
    Greyscale
[0032] wherein alkyl and alkyl* denote a straight-chain alkyl radical having 1-6 C atoms [0034] which is equivalent to formula IIA of instant claim 5 when R2A is an alkyl radical having 1 to 6 C atoms, p is 0, Z2 is a single bond, (O) is not present, and v is 1-5. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would look to the entire disclosure of Klasen-Memmer and arrive at the instant claims based on routine experimentation of combining suitable known liquid crystal compounds.
	With regard to claim 6, Klasen-Memmer teaches a liquid-crystalline medium which additionally comprises one or more compounds of the following formula III [0061]:

    PNG
    media_image4.png
    74
    372
    media_image4.png
    Greyscale
[0061] wherein R31 and R32 each, independently of one another, denote a straight-chain alkyl, alkoxyalkyl or alkoxy radical having up to 12 C atoms, A denotes 
    PNG
    media_image5.png
    203
    302
    media_image5.png
    Greyscale
, and Z3 denotes a single bond, -CH2CH2-, -CH=CH-, -CF2O-, -OCF2-, -CH2O-, -OCH2-, -COO-, -OCO-, -C2F4-, -CF=CF- [0063-0064] which is equivalent to formula III of instant claim 6. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would look to the entire disclosure of Klasen-Memmer and arrive at the instant claims based on routine experimentation of combining suitable known liquid crystal compounds.
	With regard to claim 7, Klasen-Memmer teaches preferred mixtures additionally comprise one or more compounds of the following formulae L-1 to L-11 [0132]:

    PNG
    media_image6.png
    236
    280
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    340
    280
    media_image7.png
    Greyscale
 

    PNG
    media_image8.png
    338
    271
    media_image8.png
    Greyscale
[0132] wherein R, R1 and R2 each, independently of one another, have the meanings indicated for R2A, alkyl denotes an alkyl radical having 1-6 C atoms, and s denotes 1 or 2 [0134] which is equivalent to formulae L-1 to L11 of instant claim 7. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would look to the entire disclosure of Klasen-Memmer and arrive at the instant claims based on routine experimentation of combining suitable known liquid crystal compounds.
	With regard to claim 8, Klasen-Memmer teaches the liquid-crystalline medium additionally comprising one or more fluorinated terphenyls of the following formulae T-1 to T-21 [0082]:

    PNG
    media_image9.png
    423
    276
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    385
    277
    media_image10.png
    Greyscale
 

    PNG
    media_image11.png
    435
    270
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    589
    294
    media_image12.png
    Greyscale
[0082] wherein R denotes a straight-chain alkyl or alkoxy radical having 1-7 C atoms, and m=0, 1, 2, 3, 4, 5 or 6 and n denotes 0, 1, 2, 3 or 4 [0084] which is equivalent to formulae T-1 to T-21 of instant claim 8. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would look to the entire disclosure of Klasen-Memmer and arrive at the instant claims based on routine experimentation of combining suitable known liquid crystal compounds.
	With regard to claim 11, Klasen-Memmer teaches preferred mixtures comprise one or more indane compounds of the following formula In [0123]:

    PNG
    media_image13.png
    103
    274
    media_image13.png
    Greyscale
[0123] wherein R11, R12, R13 each, independently of one another, denote a straight-chain alkyl, alkoxy, alkoxyalkyl or alkenyl radical having 1-6 C atoms, [0127] R12 and R13 additionally denote halogen, preferably F, ring I denotes 
    PNG
    media_image14.png
    260
    207
    media_image14.png
    Greyscale
, and i denotes 0, 1 or 2 [0125-0128] which is equivalent to formula In of instant claim 11. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would look to the entire disclosure of Klasen-Memmer and arrive at the instant claims based on routine experimentation of combining suitable known liquid crystal compounds.
	With regard to claim 14, Klasen-Memmer teaches polymerisable compounds, so-called reactive mesogens (RMs), may furthermore be added to the mixtures according to the invention [0195].
	With regard to claims 15 and 16, Klasen-Memmer teaches the mixtures according to the invention may furthermore comprise conventional additives, such as, for example, stabilisers, antioxidants, UV absorbers, nanoparticles, microparticles, etc. [0237].
	With regard to claims 18, 19, and 24, Klasen-Memmer teaches the invention furthermore relates to an electro-optical display having active-matrix addressing based on the ECB, VA, PS-VA, IPS or FFS effect, characterised in that it contains, as dielectric, a liquid-crystalline medium according to the invention [0156].
	With regard to claim 21, Klasen-Memmer teaches the liquid-crystal mixture preferably has a nematic phase range of at least 60 K [0159].
	With regard to claims 27-29, Klasen-Memmer teaches preference is furthermore given to mixtures according to the invention comprising the following compound [0073]:

    PNG
    media_image15.png
    64
    216
    media_image15.png
    Greyscale
[0073] which is equivalent to formula CC-3-V1 of instant claim 27. Klasen-Memmer also teaches in the examples, compound CC-3-V1 is used in amounts ranging from 8 to 10% which is within the claimed range 2-15% of instant claims 28 and 29. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would look to the entire disclosure of Klasen-Memmer and arrive at the instant claims based on routine experimentation of combining suitable known liquid crystal compounds.
Response to Arguments
	Due to the amendment filed March 31, 2022 of instant claim 1, the double patenting rejection over copending application 14/693,212 and the 103 rejection over Klasen-Memmer (U.S. 2009/0309066) and Schmidt (U.S. 7,018,685) have been withdrawn. Applicant’s arguments with regard to these rejections have been considered but are moot due to the amendment of instant claim 1. However, Schmidt is still being used as prior art because it continues to teach formula I and motivation to use it.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2013/0183460 and U.S. 2012/0326084 are obvious over the instant claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722